UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-8F I. General Identifying Information 1. Reason fund is applying to deregister (check only one:for descriptions, see Instruction1 above): o Merger x Liquidation o Abandonment of Registration (Note:Abandonments of Registration answer only questions1 through 15, 24 and 25 of this form and complete verification at the end of the form.) o Election of status as a Business Development Company (Note:Business Development Companies answer only questions 1 through 10 of this form and complete verification at the end of the form.) 2. Name of fund: Badgley Funds, Inc., including both series thereof, the Badgley Growth Fund and Badgley Balanced Fund 3. Securities and Exchange Commission File No.: 811-8769 4. Is this an initial FormN-8F or an amendment to a previously filed FormN-8F? x Initial Application o Amendment 5. Address of Principal Executive Office (include No. & Street, City, State, Zip Code): Badgley Funds, Inc. 1420 Fifth Avenue Seattle, Washington 98101 6. Name, address and telephone number of individual the Commission staff should contact with any questions regarding this form: Lisa Guzman Badgley, Phelps & Bell, Inc. 1420 Fifth Avenue Seattle, Washington 98101 206-623-6172 2 7. Name, address and telephone number of individual or entity responsible for maintenance and preservation of fund records in accordance with rules31a-1 and 31a-2 under the Act [17CFR270.31a-1, .31a-2]: Lisa Guzman Badgley, Phelps & Bell, Inc. 1420 Fifth Avenue Seattle, Washington 98101 206-623-6172 NOTE:Once deregistered, a fund is still required to maintain and preserve the records described in rules31a-1 and 31a-2 for the periods specified in those rules. 8. Classification of fund (check only one): x Management company; o Unit investment trust; or o Face-amount certificate company. 9. Subclassification if the fund is a management company (check only one): x Open end o Closed-end 10. State law under which the fund was organized or formed (e.g., Delaware, Massachusetts): Maryland 11. Provide the name and address of each investment adviser of the fund (including sub-advisers) during the last five years, even if the fund’s contracts with those advisers have been terminated: Badgley, Phelps & Bell, Inc. 1420 Fifth Avenue Seattle, Washington 98101 206-623-6172 12. Provide the name and address of each principal underwriter of the fund during the last five years, even if the fund’s contracts with those underwriters have been terminated: Rafferty Capital Markets, LLC 59 Hilton Avenue, Suite 101 Garden City , New York 11530 13. If the fund is a unit investment trust (“UIT”) provide: (a) Depositor’s name(s) and address(es):       (b) Trustee’s name(s) and address(es): 3 14. Is there a UIT registered under the Act that served as a vehicle for investment in the fund (e.g., an insurance company separate account)? oYes xNo If Yes, for each UIT state: Name(s):       File No.:811-      Business Address:       15. (a) Did the fund obtain approval from the board of directors concerning the decision to engage in a Merger, Liquidation or Abandonment of Registration? xYes o No If Yes, state the date on which the board vote took place: April 23, 2007 If No, explain (b) Did the fund obtain approval from the shareholders concerning the decision to engage in a Merger, Liquidation or Abandonment of Registration? oYes xNo If Yes, state the date on which the shareholder vote took place: If No, explain: Not required for liquidations. II. Distributions to Shareholders 16. Has the fund distributed any assets to its shareholders in connection with the Merger or Liquidation? xYes oNo (a) If Yes, list the date(s) on which the fund made those distributions: May 22, 2007 (gains & income) and May 24, 2007 (share redemptions) (b) Were the distributions made on the basis of net assets? oYes xNo 4 (c) Were the distributions made prorata based on share ownership? xYes oNo (d) If No to (b) or (c) above, describe the method of distributions to shareholders.For Mergers, provide the exchange ratio(s) used and explain how it was calculated: The Funds utilized earnings and profits distributed to shareholders on redemption of shares as part of the dividend paid deduction when calculating the required distributions. (e) Liquidations Only: Were any distributions to shareholders made in kind? oYes xNo If Yes, indicate the percentage of fund shares owned by affiliates, or any other affiliation of shareholders:       17. Closed-end funds only: Has the fund issued senior securities oYes oNo If Yes, describe the method of calculating payments to senior securityholders and distributions to other shareholders:       18. Has the fund distributed all of its assets to the fund’s shareholders? xYes oNo If No,        (a) How many shareholders does the fund have as of the date this form is filed? (b) Describe the relationship of each remaining shareholder to the fund?       19. Are there any shareholders who have not yet received distributions in complete liquidation of their interests? oYes xNo If Yes, describe briefly the plans (if any) for distributing to, or preserving the interests of, those shareholders:       5 III. Assets and Liabilities 20. Does the fund have any assets as of the date this form is filed? (See question18 above) oYes xNo If Yes,       (a) Describe the type and amount of each asset retained by the fund as of the date this form is filed:       (b) Why has the fund retained the remaining assets?       (c) Will the remaining assets be invested in securities? oYes oNo 21. Does the fund have any outstanding debts (other than face-amount certificates if the fund is a face-amount certificate company) or any other liabilities? oYes xNo If Yes,        (a) Describe the type and amount of each debt or other liability: (b) How does the fund intend to pay these outstanding debts or other liabilities?       IV. Information About Event(s) Leading to Request for Deregistration 22. (a) List the expenses incurred in connection with the Merger or Liquidation: (i) Legal expenses: $20,000 (ii) Accounting expenses: $0 (iii) Other expenses (list and identify separately): Transfer Agency fees of $7,833 Administration fees of $5,208 (iv) Total expenses (sum of lines (i)-(iii) separately): $33,041 6 (b) How were those expenses allocated? The expenses described in Item 22(a) were allocated to the Registrant consistent with its expense policy. (c) Who paid those expenses? The Registrant has paid or will pay the liquidation expenses described in Item 22(a).Any expenses above the expense cap for each Fund will be paid by Badgley, Phelps & Bell, the Registrant’s investment adviser. (d) How did the fund pay for unamortized expenses (if any)? N/A 23. Has the fund previously filed an application for an order of the commission regarding the Merger or Liquidation? oYes xNo If Yes, cite the release numbers of the Commission’s notice and order or, if no notice has been issued, the file number and date the application was filed:       V. Conclusion of Fund Business 24. Is the fund a party to any litigation or administrative proceeding? oYes xNo If Yes, describe the nature of any litigation or proceeding and the position taken by the fund in that litigation:       25. Is the fund now engaged, or intending to engage, in any business activities other than those necessary for winding up its affairs? oYes xNo If Yes, describe the nature and extent of those activities:       VI. Mergers Only 26. (a) State the name of the fund surviving the Merger: (b) State the Investment Company Act file number of the fund surviving the Merger: 811- 7 (c) If the merger or reorganization agreement has been filed with the Commission, state the file number(s), form type used and date the agreement wasfiled: (d) If the merger or reorganization agreement has not been filed with the Commission, provide a copy of the agreement as an exhibit to this form. 8 VERIFICATION The undersigned states that (i)he or she has executed this form N-8F application for an order under Section8(f) of the Investment Company Act of 1940 on behalf of Badgley Funds, Inc., (ii)he or she is the President of Badgley Funds, Inc., and (iii)all actions by shareholders, directors, and any other body necessary to authorize the undersigned to execute and file this form N-8F application have been taken.The undersigned also states that the facts set forth in this FormN-8F application are true to the best of his or her knowledge, information and belief. (Signature) /s/ J. Kevin Callaghan J. Kevin Callaghan
